IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MANUFACTURERS AND TRADERS                : No. 482 MAL 2017
TRUST COMPANY,                           :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
KELLY JUSTOFIN,                          :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.